CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $7,824,320 $896.67 PRICING SUPPLEMENT NO. 230 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-177923 Dated March 2, 2012 JPMorgan Chase & Co. Trigger Phoenix Autocallable Optimization Securities $2,609,200 Linked to the iShares ® Russell 2000 Index Fund due on March 7, 2013 $1,907,100 Linked to the iShares ® MSCI Emerging Markets Index Fund due on March 7, 2013 $3,308,020 Linked to the SPDR ® S&P ® Metals & Mining ETF due on March 7, 2013 Investment Description Trigger Phoenix Autocallable Optimization Securities are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase) (each a Security and collectively, the Securities) linked to the performance of a specific exchange-traded fund (the Fund). If the closing price of one share of the applicable Fund on the applicable quarterly Observation Date is equal to or greater than the applicable Coupon Barrier (subject to adjustments, in the sole discretion of the calculation agent, in the case of certain events described in the accompanying product supplement no. UBS-6-I under General Terms of Securities  Anti-Dilution Adjustments), JPMorgan Chase will make a Contingent Coupon payment with respect to that Observation Date.
